DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Hanscom, no. 26,600 on 02 March 2022.
The application has been amended as follows:
In the claims:
Claims 26 and 29 have been canceled.
Claim 27 now depends from claim 25.
In claim 24, --injection-- in line 25 has been replaced with “inspection”.
In claim 35, --it-- in line 16 has been replaced with “the as yet unprinted printing substrate”.
Response to Arguments
The objection to the drawings is withdrawn in light of the amendment to claim 28.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. § 112 has been withdrawn.
Applicant’s arguments on p. 15 with respect to the rejection of claims 24-38 under 35 
Allowable Subject Matter
Claims 24, 25, 27, 28, and 30-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 24, the claim is deemed to be directed to a nonobvious difference over Salgari, US 2008/0066638 A1. Claim 24 comprises a reflective inspection device with a first camera, and a transmissive inspection device with a second camera, which is different from the reflective inspection device and transmissive inspection device of Salgari, which uses a single camera for both inspection devices (6, Fig. 2), because a single camera is less expensive, and allows the front-back-transparency images to be better compared to each other due to their acquisition by the same optical assembly, which is not possible with the more expensive two-camera system of claim 24.
Regarding claim 35, the claim is deemed to be directed to a nonobvious difference over Salgari, US 2008/0066638 A1. Claim 35 comprises a reflective inspection device with a first camera, and a transmissive inspection device with a second camera, which is different from the reflective and transmissive inspection devices of Salgari, which uses a single camera for both inspection devices (Salgari: 6, Fig. 2), because a single camera is less expensive, and allows the front-back-transparency images to be better compared to each other due to their acquisition by the same optical assembly (Salgari: ¶ 0052), which is not possible with the more expensive two-.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Leo T Hinze/
Patent Examiner
AU 2853
25 February 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853